                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOV/A


IN RE:                                                        Chapter 7 Bankruptcy
                                                               Case   No. 19-01447
VLADIMIR TITARENKO,
                                                       MOTION TO EXTEND TIME TO
               Debtor                                    OBJECT TO EXEMPTION


       COME NOW Sheryl Schnittjer, Chapter 7 Trustee in this case, by and through her

counsel, and in support of this Motion respectfully states:

       1.      The Debtor filed this Chapter 7 Petition on October 76,2079.

       2.      The Trustee just recently engaged counsel.

       3.      The $341 meeting of creditors was held on November 78,2079.

       4.      The Trustee and counsel need more time to investigate into the exemption

claims asserted by the Debtor.

       5.      Pursuant to N.D.L.R. 4003-1, the Trustee is entitled to an automatic 30-day

extension of the time to object to exemptions.

       6.      The current "natural" date to object to exemption will be December 18, 2079,

       7   .   The Trustee should be given an additional 30 days, í.e. through and including

January 77,2020 to object to the Debtor's exemption claims.

       V/HEREFORE, the Trustee respectfully prays this Court enter and enroll an Order

gtanting the Trustee, and only the Trustee, through and including January    77   ,2020, to

object to the Debtor's exemption claims, and for such other relief as may be just and proper

under the premises.
                                                                S                     4T0014154
                                                                SnøvoNs PBnnrNB MOY¡N BBNCVAN PLC
                                                                115 Third Street SE, Suite 1200
                                                                Cedar Rapids, IA 52407
                                                                Tel: 3 19-3 66-7 641; Fax: 3 19-3 66-1977
                                                                slarson@simmonsperrine. com
                                                                ArronNnv roR TRustBn


                                                  Certificate of Service

       The undersigned hereby certifies, under penalty of perjury, that a copy of the
instrument to which this certificate is attached was mailed via the United States mail with
postage fully paid on the -lcl ¿ut of November,2019, to the parties displayed on the
Service List below.

                                                                V).,Lr,,
                                                                      t
                                                                                  C^,*(ÀL
Steven G. Klesner
Attorney atLaw
Johnston, Stannard, Klesner, Burbidge &. F itzger ald, P.L. C
P.O. Box 3400
Iowa Ciry, IA 52244-3400

SherylL. Schnittjer
Chapter 7 Trustee
Northern District of Iowa
24695 207th Ave.
Delhi, IA 52223

EWL, EJL, TSD, SBL



SSTE Titarenko   Mtn to Extend Time to Object to Exemptions.l   I 1919.905a.sb1




                                                                    -2-
